1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DENNIS CURTIS HISLE,                            )   Case No. 1:17-cv-01400-LJO-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, AND DENYING
                                                         DEFENDANT CONANAN’S MOTION FOR
14                                                   )   SUMMARY JUDGMENT
     MARLYN CONANAN, et al.,
                                                     )
15                 Defendants.                       )   [ECF Nos. 68, 90, 92]
                                                     )
16                                                   )

17          Plaintiff Dennis Curtis Hisle is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 31, 2019, the Magistrate Judge issued Findings and Recommendations

21   recommending that Defendant Conanan’s motion for summary judgment be denied. (ECF No. 92.)

22   The Findings and Recommendations were served on the parties and contained notice that objections

23   were to be filed within thirty days. (Id.) On December 2, 2019, Defendant filed objections. (ECF No.

24   96.)

25   ///

26   ///
27   ///

28   ///

                                                         1
1           After reviewing the Defendant’s objections, the Court finds no basis to alter the Magistrate

2    Judge Findings and Recommendations. In accordance with the provisions of 28 U.S.C. §

3    636(b)(1)(C), the Court has conducted a de novo review of this case. Having carefully reviewed the

4    entire file, including the Defendant’s objections, the Court finds the Findings and Recommendations

5    to be supported by the record and by proper analysis.

6           Based on the foregoing, it is HEREBY ORDERED that:

7           1.     The Findings and Recommendations issued on October 31, 2019, are adopted in full;

8           2.     Defendant Conanan’s motion for summary judgment filed on June 17, 2019, is denied;

9                  and

10          3.     The matter is referred back to the Magistrate Judge for further proceedings.

11
12   IT IS SO ORDERED.

13      Dated:     December 18, 2019                         /s/ Lawrence J. O’Neill _____
14                                               UNITED STATES CHIEF DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
